Case
 Case2:15-cv-08233-R-JC
       2:16-cv-03546-R-JC Document
                           Document62-4 Filed 07/08/16
                                    20 Filed  10/05/18 Page
                                                       Page 11 of
                                                               of 33 Page
                                                                     Page ID
                                                                           ID #:504
                                                                              #:3426




  1                                                                                                   JS-6
  2

  3

  4

  5

  6

  7

  8

  9
                                   UNITED STATES DISTRICT COURT
 10
                                  CENTRAL DISTRICT OF CALIFORNIA
 11

 12
      NUTRITION DISTRIBUTION LLC, an                   )   CASE NO. CV 16-3546-R
 13   Arizona Limited Liability Company,               )
                                                       )   ORDER GRANTING IN PART
 14                          Plaintiff,                )   DEFENDANTS’ MOTION TO STAY
                                                       )   ACTION, OR IN THE ALTERNATIVE,
 15
            v.                                         )   DISMISS ACTION
 16                                                    )
      ROBERT DIMAGGIO, et al.,                         )
 17                                                    )
                             Defendants.               )
 18                                                    )
                                                       )
 19
                                                       )
 20                                                    )
                                                       )
 21

 22          Before the Court is Defendants’ Motion to Stay Action, or in the Alternative, Dismiss
 23   Action Pursuant to Federal Rule of Civil Procedure 12(b)(6), which was filed on May 27, 2016.
 24   (Dkt. No. 9). This matter was taken under submission on June 28, 2016.
 25          On a motion to dismiss, the trial court takes all well-pleaded facts in the Complaint to be
 26   true and determines whether, based upon those facts, the Complaint states a claim upon which
 27   relief may be granted. Fed. R. Civ. P. 12(b)(6). See Alperin v. Vatican Bank, 410 F.3d 532, 541
 28   (9th Cir. 2005). To state a claim, the Complaint must contain factual assertions which make the

                                                                              Exhibit 98, Page 83
Case
 Case2:15-cv-08233-R-JC
       2:16-cv-03546-R-JC Document
                           Document62-4 Filed 07/08/16
                                    20 Filed  10/05/18 Page
                                                       Page 22 of
                                                               of 33 Page
                                                                     Page ID
                                                                           ID #:505
                                                                              #:3427




  1   claimed relief not merely possible, but “plausible.” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009);

  2   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although factual assertions are taken as

  3   true, the court does not accept legal conclusions as true. Id.

  4          Dismissal under Federal Rule of Civil Procedure 12(b)(6) is proper only when a complaint

  5   exhibits either a “(1) lack of a cognizable legal theory or (2) the absence of sufficient facts alleged

  6   under a cognizable legal theory.” Balistreri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir.

  7   1988). Under the heightened pleading standards of Twombly and Iqbal, a plaintiff must allege

  8   “enough facts to state a claim to relief that is plausible on its face,” so that the defendant receives

  9   “fair notice of what the . . . claim is and the grounds upon which it rests.” Twombly, 550 U.S. at

 10   570. The Plaintiff must plead factual content that allows the court to draw the reasonable

 11   inference that the defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678. The

 12   court will not accept “threadbare recitals of the elements of a cause of action, supported by mere

 13   conclusory statements . . .” Id.

 14          Plaintiff brings two causes of action: (1) Unfair Competition pursuant to Cal. Bus. & Prof.

 15   Code § 17200, et seq. (“UCL Claim”); and (2) False Advertising pursuant to Cal. Bus. & Prof.

 16   Code § 17500, et seq. (“FAL Claim”). “To establish standing to bring a claim under these

 17   statutes, plaintiffs must meet an economic injury-in-fact requirement.” Reid v. Johnson &

 18   Johnson, 780 F.3d 952, 958 (9th Cir. 2015); see also Hinojos v. Kohl’s Corp., 718 F.3d 1098

 19   (1103-04) (explaining that suits under the UCL and FAL are not intended for those “who have not

 20   used the defendant's product or service, viewed the defendant's advertising, or had any other

 21   business dealings with the defendant.”) (quoting Clayworth v. Pfizer, Inc., 49 Cal. 4th 758 (2010)).

 22   As for the UCL Claim, “[t]here are innumerable ways in which economic injury from unfair

 23   competition may be shown. [For example, a] plaintiff may (1) surrender in a transaction more, or

 24   acquire in a transaction less, than he or she otherwise would have; (2) have a present or future

 25   property interest diminished; (3) be deprived of money or property to which he or she has a

 26   cognizable claim; or (4) be required to enter into a transaction, costing money or property, that

 27   would otherwise have been unnecessary.” Law Offices of Mathew Higbee v. Expungement

 28   Assistance Servs., 214 Cal. App. 4th 544, 561 (2013). In addition, and in contrast to Plaintiff’s


                                                         2                       Exhibit 98, Page 84
Case
 Case2:15-cv-08233-R-JC
       2:16-cv-03546-R-JC Document
                           Document62-4 Filed 07/08/16
                                    20 Filed  10/05/18 Page
                                                       Page 33 of
                                                               of 33 Page
                                                                     Page ID
                                                                           ID #:506
                                                                              #:3428




  1   assertions to the contrary, the UCL requires that Plaintiff adequately “show that that economic

  2   injury was the result of, i.e., caused by, the unfair business practice . . . that is the gravamen of the

  3   claim.” Id. at 562 (citations omitted) (internal quotation marks omitted) (emphasis in original).

  4           Here, Plaintiff fails to adequately allege either injury in fact or that this injury was actually

  5   caused by Defendants’ conduct. In its Complaint, Plaintiff makes only broad statements such as:

  6   “Defendant’s [sic] false, misleading, illegal and deceptive practices have unjustly enriched

  7   Defendant[s] at the expense of Plaintiff, and have caused Plaintiff extensive and irreparable harm,

  8   including, but not limited to, loss of revenue, disparagement, and loss of goodwill.” Compl. ¶ 4.

  9   However, Plaintiff fails to allege any complaints by any current or former customers, any non-

 10   conclusory information that might suggest that those in the market for Plaintiff’s supplements are

 11   also in the market for Defendants’ “research chemicals,” that Plaintiff itself had purchased or used

 12   Defendants’ products at any point, or that Plaintiff has lost even one order from one customer at

 13   all—let alone from Defendants’ conduct. Plaintiff instead argues in its Opposition that

 14   “performance-minded men are likely to choose the stronger pharmaceutical (in this case the

 15   generic Viagra and Cialis), instead of a weaker herbal supplement to cure performance problems.”

 16   Opp. at 6. Conclusory allegations based only on bare-assertions and unsupported assumptions

 17   cannot form a basis for relief. See Twombly, 550 U.S. at 570; Iqbal, 556 U.S. at 678.

 18           IT IS HEREBY ORDERED that Defendants’ Alternative Motion to Dismiss is

 19   GRANTED. (Dkt. No. 9).

 20           IT IS FURTHER ORDERED that Defendants’ Motion to Stay is DENIED as moot.

 21           IT IS FURTHER ORDERED that Plaintiff’s Application for Preliminary Injunction is

 22   DENIED as moot. (Dkt. No. 13).

 23   Dated: July 8, 2016.

 24

 25
                                                      ___________________________________
 26                                                             MANUEL L. REAL
                                                        UNITED STATES DISTRICT JUDGE
 27

 28


                                                          3                       Exhibit 98, Page 85
